PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Warner et al.
Application No. 17/187,333
Filed: 26 Feb 2021
For: ENABLING FINANCIAL TRANSACTIONS FOR ELECTRONIC GAMING MACHINES
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition, filed June 9, 2021, under 37 CFR 1.46(b)(2) to establish sufficient proprietary interest.

The instant application names as applicant Automated Cashless Systems, Inc. The application names Michael Daly as a joint inventor. Petitioner asserts that inventor Daly has refused to
cooperate with the prosecution of the application. An oath or declaration under 37 CFR 1.63 has not been submitted with respect to inventor Daly. It is noted that a proper substitute statement under 37 CFR 1.64 has not been submitted with respect to inventor Daly. The substitute statement submitted May 18, 2021 fails to comply with 37 CFR 1.64(b)(3) as the applicant/inventor relationship set forth therein is inconsistent with the merits of the instant petition. Further, the substitute statement fails to comply with 37 CFR 1.64(b)(2) as the substitute statement fails to set forth the residence and mailing address of the signer. Nonetheless, it is for inventor Daly that the instant petition under 37 CFR 1.46(b) was filed.

In accordance with 37 CFR 1.46(b), “[i]f an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under § 1.76 specifying in the applicant information section (§ 1.76(b)(7)) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter. If an application entering the national stage under 35 U.S.C. 371, or a nonprovisional international design application, is applied for by a person other than the inventor under paragraph (a) of this section, the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter must have been identified as the applicant for the United States in the international stage of the international application or as the applicant in the publication of the international registration under Hague Agreement Article 10(3).”



(1)	The fee set forth in § 1.17(g); 
(2)	A showing that such person has sufficient proprietary interest in the matter; and 
(3)	A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

The instant petition was satisfies requirements (1) and (3). However, the petition fails to satisfy requirement (2) as a sufficient showing that applicant herein has sufficient proprietary interest in the matter has not been demonstrated.

Petitioner has submitted, inter alia, a “Legal Memorandum Showing Automated Cashless Systems, Incorporated’s Sufficient Proprietary Interest in the Inventions of U.S. Patent Application No. 17/187,333.”

In accordance with MPEP 409.05, “[a] proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record.

The legal memorandum submitted herewith is not signed. Additionally, a copy of the statute or court decision relied on to demonstrate a proprietary interest has not been made of record.

Any request for reconsideration of this decision must establish that applicant Automated Cashless Systems, Inc. has sufficient proprietary interest in the matter. Petitioners should submit an appropriate legal memorandum signed by an attorney at law familiar with the law of the jurisdiction involved and a copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a sufficient proprietary interest.

In view of the failure to meet the requirements of 37 CFR 1.46(b)(2)(ii), the petition is DISMISSED.

TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

Via Facsimile:		(571) 273-8300

Via EFS-Web

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions